The defendants failed to meet their prima facie burden of showing that the plaintiff Jose Guerrero (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In support of the defendants’ motion, they relied upon, inter alia, the medical reports of the injured plaintiffs treating physicians. Those reports revealed the existence of significant limitations of motion in the cervical and thoracic regions of the injured plaintiffs spinal column (see Mendola v Demetres, 212 AD2d 515 [1995]).
Since the defendants did not meet their prima facie burden, it is unnecessary to decide whether the papers submitted by the plaintiffs in opposition were sufficient to raise a triable issue of fact (see Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Skelos, J.P., Dillon, Carni and Leventhal, JJ., concur.